UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1504



WILLIAM ALLEN LEGG,

                                            Plaintiff - Appellant,

          versus


STAFF MAX,

                                             Defendant - Appellee.



                            No. 02-1963



WILLIAM ALLEN LEGG,

                                            Plaintiff - Appellant,

          versus


STAFF MAX,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-2705-DKC)


Submitted:   December 19, 2002         Decided:     December 30, 2002
Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     William Allen Legg seeks to appeal the district court’s orders

dismissing his discrimination complaint. We dismiss the appeals for

lack of jurisdiction, because the notices of appeal were not timely

filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The most recent order of the district court in this case was

entered on the docket on January 22, 2002. Legg’s notices of appeal

were filed on May 7 and August 20, 2002.    Because Legg failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED


                                3